MEMORANDUM **  Yan Fu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“U”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, applying the standards governing adverse credibility determinations created by the REAL ID Act, Shrestka v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the petition for review. Substantial evidence supports the agency’s adverse credibility determination based on inconsistencies between Fu’s testimony and documentary evidence as to when she decided to leave China, why her pastor in the United States was unavailable to provide testimony, and where she lived in the United States, and the IJ’s demeanor finding. See id., 590 F.3d at 1048 (adverse credibility determination was reasonable under the “totality of the circumstances”); see also Huang v. Holder, 744 F.3d 1149, 1153 (9th Cir. 2014) (“The need for deference is particularly strong in the context of demeanor assessments.”). Further, substantial evidence supports the agency’s finding that Fu’s corroborative evidence does not independently support her claim for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014). In the absence of credible testimony, in this case, Fu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). In light of our disposition, we do not reach Fu’s contentions regarding the merits of her claims. PETITION FOR REVIEW DENIED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.